As filed with the Securities and Exchange Commission on April 27, 2012 File No. 002-81956 811-03627 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 39 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 39 [X] Greenspring Fund, Incorporated (Exact Name of Registrant as Specified in Charter) 2330 West Joppa Road, Suite 110 Lutherville, Maryland 21093-4641 (Address of Principal Executive Offices) (410) 823-5353 (Registrant's Telephone Number, including Area Code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, Maryland 21093-4641 (Name and address of Agent for Service) Copies To: R. Darrell Mounts K&L Gates LLP 1treet, NW Washington, DC 20006-1600 (202) 778-9000 It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [X] on May 1, 2012 pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE: This Post-Effective Amendment No. 39 to the Registration Statement of Greenspring Fund, Inc. is being filed to add the audited financial statements and certain related financial information for the fiscal year ended December 31, 2011.This Prospectus conforms to the Summary Prospectus Rule as set forth in 17 CFR Parts 230, 232, 239, and 274. Trading Symbol:GRSPX Prospectus May 1, 2012 The U.S. Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed upon the adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus TABLE OF CONTENTS Summary Section 3 Investment Objectives 3 Fund Fees and Expenses 3 Principal Investment Strategies 3 Principal Investment Risks 4 Performance 4 Management 5 Purchase and Sale of Fund Shares 5 Tax Information 6 Payments to Broker-Dealers and Other Financial Intermediaries 6 Investment Objectives, Principal Investment Strategies, Related Investment Risks and Portfolio Holdings Disclosure 6 Management 8 Pricing of Fund Shares 9 Purchase of Fund Shares 10 Redemption of Fund Shares 13 Principal Underwriter and Distributor 16 Dividends, Other Distributions, and Taxes 16 Other Shareholder Information 17 Index Descriptions 18 Financial Highlights 19 Table of Contents - Prospectus Greenspring Fund 3 Summary Section Investment Objectives.The Fund’s primary investment objective is long-term capital appreciation through a total return approach to investing.Income is an important, but secondary, objective. Fund Fees and Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): Redemption Fee (as a percentage of amount redeemed on shares held 60 days or less) 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Management Fees 0.69% Other Expenses 0.22% Acquired Fund Fees and Expenses 0.02% Total Annual Fund Operating Expenses(1) 0.93% (1)Total Annual Fund Operating Expenses for the Fund will not correlate to the Ratio of Expenses to Average Net Assets shown in the Fund’s most recent Annual Report and in the Financial Highlights section of this Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.It assumes that: ●
